      Case: 1:20-cv-00077-DMB-DAS Doc #: 9 Filed: 05/05/20 1 of 4 PageID #: 42




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

UNITED STATES OF AMERICA upon                                                        PLAINTIFF
the relation and for the use of the
TENNESSEE VALLEY AUTHORITY

V.                                                                  NO. 1:20-CV-77-DMB-DAS

AN EASEMENT AND RIGHT-OF-WAY
OVER 0.53 ACRE OF LAND, MORE OR
LESS, IN OKTIBBEHA COUNTY,
MISSISSIPPI, et al.                                                              DEFENDANTS


                             ORDER GRANTING POSSESSION

       This condemnation action is before the Court on the “Plaintiff’s Motion for Entry of an

Order of Immediate Possession.” Doc. #4.

                                               I
                                       Procedural History

       On April 22, 2020, the United States of America, upon the relation and for the use of the

Tennessee Valley Authority (“TVA”) filed a complaint in this Court “for the taking of property

under the power of eminent domain and for the ascertainment and award of just compensation to

the owners and parties in interest.” Doc. #1 at ¶ 1. Specifically, TVA asserts ownership of “a

permanent easement and right-of-way,” id. at ¶ 6, on a strip of land “located in the Southwest 1/4

of Section 9, Township 18 North, Range 15 East, Oktibbeha County, State of Mississippi”

(“Property”), id. at PageID #5. The complaint lists as defendants numerous individuals with

interests in the Property. Id. at 2–3. Also on April 22, 2020, TVA filed a “Declaration of Taking,”

signed by Michael Bernier from its General Counsel’s Office, Doc. #2-1; and a “Notice of

Condemnation” identifying the Property and the defendants, Doc. #3.

       On April 27, 2020, TVA deposited $2,425.00 in the Court’s registry. The same day, TVA
      Case: 1:20-cv-00077-DMB-DAS Doc #: 9 Filed: 05/05/20 2 of 4 PageID #: 43




filed “Plaintiff’s Motion for Entry of an Order of Immediate Possession,” which seeks “entry of

an order putting [TVA] into possession of the easement and right-of-way herein condemned.”

Doc. #4 at 2.

                                                II
                                              Analysis

       Congressional authorization is required for land to be condemned by the
       government for public use. Congress sometimes exercises the power of eminent
       domain directly by enacting a statute that appropriates specific property.
       Congress’s normal practice, however, is to delegate the power of eminent domain
       to government officers who may condemn property in the name of the United States
       for public use. And Congress may … grant condemnation power to private
       corporations executing works in which the public is interested. … When a
       condemnation action becomes necessary, a government official has two statutory
       methods available for exercising the power of eminent domain. Under the first
       method, called “straight condemnation,” the action usually proceeds to a
       determination of just compensation and final judgment before the condemnor takes
       possession. Under the second method, often referred to as “quick-take,” the
       government may take possession of the condemned property at the beginning of the
       case.

E. Tenn. Nat. Gas Co. v. Sage, 361 F.3d 808, 820–21 (4th Cir. 2004) (quotation marks, alterations,

and citations omitted). This case involves a “quick-take” action brought by TVA, an entity

authorized by Congress to exercise the power of eminent domain. See 16 U.S.C. § 831c(h).

       40 U.S.C. § 3114, the quick-take statute, provides that “[o]n filing [a] declaration of taking

and depositing in the court, to the use of the persons entitled to the compensation, the amount of

the estimated compensation stated in the declaration,” three legal mechanisms occur: “(1) title to

the estate or interest specified in the declaration vests in the Government; (2) the land is condemned

and taken for the use of the Government; and (3) the right to just compensation for the land vests

in the persons entitled to the compensation.” 40 U.S.C. § 3114(b). The statute further provides:

       The declaration of taking shall contain or have annexed to it—

       (1) a statement of the authority under which, and the public use for which, the land
       is taken;

                                                  2
      Case: 1:20-cv-00077-DMB-DAS Doc #: 9 Filed: 05/05/20 3 of 4 PageID #: 44




       (2) a description of the land taken that is sufficient to identify the land;

       (3) a statement of the estate or interest in the land taken for public use;

       (4) a plan showing the land taken; and

       (5) a statement of the amount of money estimated by the acquiring authority to be
       just compensation for the land taken.

Id. at § 3114(a).

       The Declaration of Taking filed by TVA in this action meets the five declaration

requirements. Specifically, the declaration (1) states the taking is authorized by the Tennessee

Valley Authority Act of 1933 and that “[t]he public use for which [the Property] is taken is the

erection, operation, and maintenance of electric power transmission circuits and communication

circuits;” (2) includes an attachment describing land affected by the taking; (3) identifies the

interest taken as an easement; (4) includes a map showing the land taken; and (5) states that $2,425

“is the amount estimated … to be just and liberal compensation” for the Property. Docs #2-1, #2-

2, #2-3. Additionally, as explained above, TVA deposited with the Court the estimated value of

the Property.

       Under these circumstances, the Court concludes that TVA has complied with the

requirements of the quick-take statute and that, therefore, title to the Property has vested in TVA,

thereby entitling TVA to immediate possession. Accordingly, TVA’s motion for immediate

possession will be granted.

                                               III
                                            Conclusion

       TVA’s motion for entry of an order of immediate possession [4] is GRANTED. All

defendants to this action and all persons in possession or control of the property described in the

complaint and Declaration of Taking in this case shall surrender possession of such property, to

                                                  3
      Case: 1:20-cv-00077-DMB-DAS Doc #: 9 Filed: 05/05/20 4 of 4 PageID #: 45




the extent of the estate condemned, to the TVA immediately.

       SO ORDERED, this 5th day of May, 2020.

                                                  /s/Debra M. Brown
                                                  UNITED STATES DISTRICT JUDGE




                                              4
